DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.  The claims are drawn to a process for preparing a functionalized diene monomer-containing polymer comprising: polymerizing at least one conjugated diene monomer and optionally at least one vinyl aromatic monomer to produce polymer chains with a living end and reacting the living end polymer chain with a first functionalizing compound with a specific structure and creating an intermediary product and the coupling the intermediary product with a second functionalizing compound with a specific structure.  The claims are also drawn to the actual polymer and a rubber composition containing the polymer.
The claims are allowable over the closest prior art as noted below:
Hogan et al (US 2007/0054995) teaches a functionalized elastomer such as styrene-butadiene ([0047]).  It teaches that the functionalization can comprise a first functionalization (Claim 30) and a second functionalization (Claim 31), however these do not use compounds recited in the presently claimed invention.  
Yan (US 2007/0293622) teaches functionalized polymer in which there are two types of functionalities.  The first is a primary or secondary amine and the second is an alkoxysilane (Abstract). These functionalities are not the ones presently recited in the instant application.
Nebhani et al (US 2013/0261252) teaches a functionalized elastomer which is functionalized with the following polymerization terminator:

    PNG
    media_image1.png
    70
    161
    media_image1.png
    Greyscale

However, it fails to teach the first and second functionalities recited in the presently claimed invention.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764